In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-420 CV

____________________


TIMOTHY PAUL MARTIN, Appellant


V.


GEORGE W. BUSH, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-168,951




MEMORANDUM OPINION 
 We received notice of appeal filed September 20, 2006.  We notified the parties that
the notice of appeal did not appear to have been timely filed.  The appellant filed a reply. 
The judgment was signed on January 25, 2006, and the appellate timetables were not
extended by the filing of post-judgment motions.  A notice of appeal was filed on September
20, 2006, more than 30 days from the date the judgment was signed.  Appellant did not
establish that the notice of appeal was mailed by the due date.  See Tex. R. Civ. P. 5; see also
Tex. R. App. P. 9.2(b).  The Court finds appellant failed to timely perfect an appeal.  Tex. R.
App. P. 26.1.
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									CHARLES KREGER
										 Justice

Opinion Delivered October 26, 2006 
Before Gaultney, Kreger, and Horton, JJ.